This is a forcible entry and detainer action which involves only the question of whether the defendants were wrongfully detaining possession of the premises. The trial court directed a verdict in favor of the plaintiffs from which the defendants appealed. Pending the appeal in this court defendants voluntarily surrendered possession of the premises to the plaintiffs, and appellees have filed a motion to dismiss the appeal because the matter involved is now moot. This motion is supported by affidavits setting forth the fact of the surrender of the possession to the plaintiffs.
On authority of the cases Simoens v. McMahon, 187 Iowa 462, 173 N.W. 118, and Kelley v. Kelley, 187 Iowa 349, 174 N.W. 342, motion to dismiss the appeal must be sustained. The appeal is therefore dismissed at appellants' costs. — Appeal dismissed.
RICHARDS, C.J., and KINTZINGER, SAGER, MITCHELL, DONEGAN, and STIGER. JJ., concur.